Exhibit 99.3 COMAMTECH INC. Comamtech Inc. Announces 2011 First Quarter Results Montreal, Quebec, June 13, 2011 - Comamtech Inc., (the “Company”), (OTCBB: COMT), today reported its financial results for the first quarter ended March 31, 2011 (‘‘Q1 2011’’). Unless otherwise stated, all figures in this release are in US dollars. Following the closing of the arrangement transaction with DecisionPoint Systems, Inc. (“DecisionPoint”), Comamtech will be continued under the General Corporation Law of the State of Delaware (the “Continuance”). As a result, the board of directors of Comamtech determined that it was in the best interests of the corporation to present the financial statements for periods beginning on or after January 1, 2011 in accordance with U.S. Generally Accepted Accounting Principles (“US GAAP”).The comparative figures were re-casted in order to comply with U.S. GAAP. As Comamtech’s securities are registered under section 12(b) of the U.S. Securities Exchange Act of 1934, Comamtech qualifies as an “SEC Issuer” pursuant to National Instrument 52-107 – Acceptable Accounting Principles and Auditing Standards. SEC Issuers may prepare their financial statements in accordance with US GAAP. Financial Highlights The value of the Shareholders’ equity is $7.78 million as of March 31, 2011 comprised mainly of cash ($3.39 million), a convertible debenture ($2.83 million) and a balance of sale receivables ($1.59 million). Recent Highlights The amendments brought to the Arrangement Agreement entered into among Comamtech, 2259736 Ontario Inc. and DecisionPoint, include among others, an Amended Plan of Arrangement, which required the calling and holding of a new special meeting of Shareholders to approve the Amended Plan of Arrangement (the “New Special Meeting”). The New Special Meeting was held on May 18th, 2011 and the shareholders of Comamtech approved the Arrangement Resolution which also included the Continuance. On May 20th, 2011, the Ontario Superior Court of Justice (Commercial List) granted the Final Order approving the Amended Plan of Arrangement. About Comamtech Inc. Comamtech Inc. (OTCBB: COMT) is the successor to Copernic Inc. which was sold to N. Harris Computer Corporation on November 4, 2010. Forward Looking Statements Forward Looking Statements contained in this press release, which are not historical facts, are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are subject to risks and uncertainties that can cause actual outcomes to differ materially from plans, projections, expectations and other anticipated results. Some of these risks and uncertainties are detailed in the Company's filings with the U.S. Securities and Exchange Commission and the Ontario Securities Commission. The Company expressly disclaims an intent or obligation to update any description of the scope, focus or subject matter of the forward-looking statements or any other matters contained in this press release except as otherwise required by law. FOR MORE INFORMATION CONTACT: Comamtech Inc. Marc Ferland, President and Chief Executive Officer Telephone: 418-653-1555 Email: jmarcferland@hotmail.com Comamtech Inc. Condensed Consolidated Balance Sheets (expressed in U.S. dollars and in accordance with generally accepted accounting principles in the United States) As at March 31, As at December 31, (unaudited) (unaudited) $ $ Assets Current assets Cash Accounts receivable Prepaid expenses Other assets Other assets Liabilities Current liabilities Accounts payable and accrued liabilities Shareholders’ Equity Capital stock Authorized Unlimited number of common shares, no par value Issued and outstanding 2,097,861 (2,097,861 as at December 31, 2010) common shares Contributed Surplus Accumulated other comprehensive income Accumulated deficit ) ) Comamtech Inc. Condensed Consolidated Statements of Operations (unaudited) (expressed in U.S. dollars and in accordance with generally accepted accounting principles in the United States) For the three months ended March 31, $ $ Revenues - Cost of revenues - Gross Margin - Expenses Marketing, sales and services - General and administration Product development and technical support - Amortization of property andequipment - Amortization of intangible assets - Interest and other income ) ) Loss on foreign exchange Loss from continuing operations before income taxes and discontinued operations ) ) Current income taxes - ) Future income taxes - ) Recovery of income taxes - ) Loss from continuing operations ) ) Results of discontinued operations, net of income taxes - - Net loss for the period ) ) Basic and diluted loss / share - continuing operations ) ) Basic and diluted earnings / share - discontinued operations - - Basic and diluted net loss/ share ) ) Comamtech Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) (expressed in U.S. dollars and in accordance with generally accepted accounting principles in the United States) For the three months ended March 31, $ $ Cash flows from (used for) Operating activities Net Loss ) ) Adjustments for Amortization of property and equipment - Amortization of intangible assets - Employee stock-based compensation - Accreted interest on balance of sale receivable - ) Accreted interest on other assets ) - Unrealized loss on foreign exchange - Future income taxes - ) Net change in non-cash working capital items ) ) Cash used for operating activities from continuing operations ) ) Cash used for discontinued operations - - Cash used for operations ) ) Investing activities Purchase of intangible assets - ) Purchase of property and equipment - ) Cash used for continuing operations - ) Cash provided in discontinued operations - Cash provided from investing activities - Financing activities Issuance of capital stock - Repayment of obligations under capital leases - ) Cash used for financing activities - ) Net change in cash during the period ) ) Cash and cash equivalents – Beginning ofperiod Cash and cash equivalents – End of period Cash and cash equivalents comprise: Cash Temporary investments - Supplemental cash flow information - continuing operations Cash paid for interest - Cash paid for income taxes - - -30-
